DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to communications filed by the applicant on 7/10/2020 and examiner initiated interview conducted on 1/31/2022.  Claims 1-20 are currently pending; claims 4 and 14 are canceled by the Examiner’s amendment provided below; and claims 1-3, 5-13, and 15-20 are allowed.

Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 are allowed.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by applicant’s representative Leonid Kisselev, following an examiner initiated interview conducted on 1/31/2022.

In the listings of the claims,
Please further amend the claims filed on 7/10/2020 as follows:
1.	(currently amended) A method for interactively evaluating energy-related investments affecting building envelope with the aid of a digital computer, comprising the steps of:

obtaining characteristics comprising thermal performance and furnace and delivery efficiencies of the building for both existing and proposed equipment comprising conducting an empirical test comprising remotely controlling a heating source inside the building;
expressing the thermal performance and furnace and delivery efficiencies characteristics of the existing and proposed equipment as interrelated ratios; and
evaluating an amount of fuel to be consumed for space heating as a function of the existing amount of the fuel consumed for space heating and the ratios of the existing and proposed equipment, wherein the existing amount of the fuel consumed for space heating             
                
                    
                        Q
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         is determined in accordance with:
            
                
                    
                        Q
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        U
                                        A
                                    
                                    
                                        T
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                        
                        
                            
                                24
                            
                        
                        
                            
                                
                                    
                                        H
                                        D
                                        D
                                    
                                    
                                        L
                                        o
                                        c
                                        a
                                        t
                                        i
                                        o
                                        n
                                    
                                    
                                        S
                                        e
                                        t
                                         
                                        P
                                        o
                                        i
                                        n
                                        t
                                         
                                        T
                                        e
                                        m
                                        p
                                    
                                
                            
                        
                        
                            
                                1
                                -
                                S
                                S
                                F
                            
                        
                    
                    
                        
                            
                                η
                            
                            
                                F
                                u
                                r
                                n
                                a
                                c
                                e
                            
                        
                        
                            
                                η
                            
                            
                                D
                                e
                                l
                                i
                                v
                                e
                                r
                                y
                            
                        
                    
                
            
        
where             
                
                    
                        U
                        A
                    
                    
                        T
                        o
                        t
                        a
                        l
                    
                
            
         is the building thermal performance, HDD represents a number of degree days when an outdoor temperature exceeds a desired Set Point temperature,             
                
                    
                        η
                    
                    
                        F
                        u
                        r
                        n
                        a
                        c
                        e
                    
                
            
         is an efficiency of the heating source,             
                
                    
                        η
                    
                    
                        D
                        e
                        l
                        i
                        v
                        e
                        r
                        y
                    
                
            
         is an efficiency of a heating delivery component, and SSF represents an amount of energy delivered to the building by solar gains,
wherein the steps are performed on a suitably-programmed computer.

2.	(original) A method according to Claim 1, further comprising the steps of:
discounting the amount of fuel to be consumed for space heating by an amount of energy passively obtained on-site with the building.

3.	(original) A method according to Claim 1, wherein the ratio H of the existing amount of the fuel consumed for space heating             
                
                    
                        Q
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         relative to the total amount of fuel purchased             
                
                    
                        Q
                    
                    
                        F
                    
                
            
         for the building over the set period is determined in accordance with:
            
                H
                =
                
                    
                        
                            
                                Q
                            
                            
                                F
                                -
                                H
                                e
                                a
                                t
                                i
                                n
                                g
                            
                        
                    
                    
                        
                            
                                Q
                            
                            
                                F
                            
                        
                    
                
            
        
where             
                
                    
                        Q
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         is empirically derived based on the fuel consumed during non-heating season months in the set period.


Claim 4 (cancelled). 
5.	(original) A method according to Claim 1, wherein the amount of fuel to be consumed for space heating             
                
                    
                        
                            
                                Q
                            
                            ^
                        
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         is determined in accordance with:
            
                
                    
                        
                            
                                Q
                            
                            ^
                        
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
                =
                
                    
                        H
                    
                
                
                    
                        
                            
                                Q
                            
                            
                                F
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                U
                                                A
                                            
                                            ^
                                        
                                    
                                    
                                        T
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                            
                                
                                    
                                        U
                                        A
                                    
                                    
                                        T
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        η
                                    
                                    
                                        f
                                        u
                                        r
                                        n
                                        a
                                        c
                                        e
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                η
                                            
                                            ^
                                        
                                    
                                    
                                        f
                                        u
                                        r
                                        n
                                        a
                                        c
                                        e
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        η
                                    
                                    
                                        d
                                        e
                                        l
                                        i
                                        v
                                        e
                                        r
                                        y
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                η
                                            
                                            ^
                                        
                                    
                                    
                                        d
                                        e
                                        l
                                        i
                                        v
                                        e
                                        r
                                        y
                                    
                                
                            
                        
                    
                
            
        
where H is the ratio of the existing amount of the fuel consumed for space heating relative to the total amount of fuel purchased             
                
                    
                        Q
                    
                    
                        F
                    
                
            
         for the building over the set period,             
                
                    
                        U
                        A
                    
                    
                        T
                        o
                        t
                        a
                        l
                    
                
            
         and             
                
                    
                        
                            
                                U
                                A
                            
                            ^
                        
                    
                    
                        T
                        o
                        t
                        a
                        l
                    
                
            
         are respectively the existing and proposed thermal performances of the building,             
                
                    
                        η
                    
                    
                        F
                        u
                        r
                        n
                        a
                        c
                        e
                    
                
            
         and             
                
                    
                        
                            
                                η
                            
                            ^
                        
                    
                    
                        f
                        u
                        r
                        n
                        a
                        c
                        e
                    
                
            
         are respectively the efficiencies of the existing and proposed heating sources,             
                
                    
                        η
                    
                    
                        D
                        e
                        l
                        i
                        v
                        e
                        r
                        y
                    
                
            
         and             
                
                    
                        
                            
                                η
                            
                            ^
                        
                    
                    
                        d
                        e
                        l
                        i
                        v
                        e
                        r
                        y
                    
                
            
         are respectively the efficiencies of the existing and proposed heating delivery components.

6.	(original) A method according to Claim 1, further comprising the steps of:
identifying thermal properties of one surface of the building comprised in the characteristics of the existing and proposed thermal performance of the building;
expressing the thermal properties of the one surface and a surface area of the one surface over the existing thermal performance of the building as a ratio; and
evaluating the amount of the fuel to be consumed for space heating as a function of the existing amount of the fuel consumed for space heating and the 

7.	(original) A method according to Claim 6, wherein the amount of fuel to be consumed for space heating             
                
                    
                        
                            
                                Q
                            
                            ^
                        
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         is determined in accordance with:
            
                
                    
                        
                            
                                Q
                            
                            ^
                        
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
                =
                
                    
                        H
                    
                
                
                    
                        
                            
                                Q
                            
                            
                                F
                            
                        
                    
                
                
                    
                        1
                        -
                        
                            
                                
                                    
                                        
                                            
                                                U
                                            
                                            
                                                j
                                            
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        U
                                                    
                                                    ^
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                
                                    
                                        A
                                    
                                    
                                        j
                                    
                                
                            
                            
                                
                                    
                                        U
                                        A
                                    
                                    
                                        T
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                        
                    
                
            
        
where H is the ratio of the existing amount of the fuel consumed for space heating relative to the total amount of fuel purchased             
                
                    
                        Q
                    
                    
                        F
                    
                
            
         for the building over the set period,             
                
                    
                        U
                        A
                    
                    
                        T
                        o
                        t
                        a
                        l
                    
                
            
         is the existing thermal performance of the building,             
                
                    
                        U
                    
                    
                        j
                    
                
            
         and             
                
                    
                        
                            
                                U
                            
                            ^
                        
                    
                    
                        j
                    
                
            
         respectively represent the existing and proposed U-values of surface j, and             
                
                    
                        A
                    
                    
                        i
                    
                
            
         represents the surface area of surface j.

8.	(original) A method according to Claim 6, further comprising the steps of:
determining infiltration losses based on the volume of the building;
expressing the thermal properties of one or more surfaces of the building, the surface areas of the one or more surfaces and the furnace and delivery efficiencies characteristics of the existing and proposed equipment over the existing thermal performance of the building as a ratio; and
evaluating the amount of the fuel to be consumed for space heating as a function of the existing amount of the fuel consumed for space heating and the ratio of the thermal properties of one or more surfaces of the building, the surface areas of the one or more surfaces and the furnace and delivery efficiencies characteristics of the existing and proposed equipment over the existing thermal performance of the building.

9.	(original) A method according to Claim 8, wherein the amount of fuel to be consumed for space heating             
                
                    
                        
                            
                                Q
                            
                            ^
                        
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         is determined in accordance with:
            
                
                    
                        
                            
                                Q
                            
                            ^
                        
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
                =
                
                    
                        H
                    
                
                
                    
                        
                            
                                Q
                            
                            
                                F
                            
                        
                    
                
                 
                 
                
                    
                        1
                        -
                        
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            M
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        U
                                                    
                                                    
                                                        j
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                U
                                                            
                                                            ^
                                                        
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                A
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                +
                                ρ
                                c
                                
                                    
                                        n
                                        -
                                        
                                            
                                                n
                                            
                                            ^
                                        
                                    
                                
                                V
                            
                            
                                
                                    
                                        U
                                        A
                                    
                                    
                                        T
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        η
                                    
                                    
                                        f
                                        u
                                        r
                                        n
                                        a
                                        c
                                        e
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                η
                                            
                                            ^
                                        
                                    
                                    
                                        f
                                        u
                                        r
                                        n
                                        a
                                        c
                                        e
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        η
                                    
                                    
                                        d
                                        e
                                        l
                                        i
                                        v
                                        e
                                        r
                                        y
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                η
                                            
                                            ^
                                        
                                    
                                    
                                        d
                                        e
                                        l
                                        i
                                        v
                                        e
                                        r
                                        y
                                    
                                
                            
                        
                    
                
            
        
where H is the ratio of the existing amount of the fuel consumed for space heating relative to the total amount of fuel purchased             
                
                    
                        Q
                    
                    
                        F
                    
                
            
         for the building over the set period,             
                
                    
                        U
                        A
                    
                    
                        T
                        o
                        t
                        a
                        l
                    
                
            
         is the existing thermal performance of the building, M is the number of surfaces of the building,             
                
                    
                        U
                    
                    
                        j
                    
                
            
         and             
                
                    
                        
                            
                                U
                            
                            ^
                        
                    
                    
                        j
                    
                
            
         respectively represent the existing and proposed U-values of surface j,             
                
                    
                        A
                    
                    
                        i
                    
                
            
         represents the surface area of surface j, the infiltration losses are represented by density of air (ρ), specific heat of air (c), number of air changes per hour (n), and volume of air per air change (V),             
                
                    
                        η
                    
                    
                        F
                        u
                        r
                        n
                        a
                        c
                        e
                    
                
            
         and             
                
                    
                        
                            
                                η
                            
                            ^
                        
                    
                    
                        f
                        u
                        r
                        n
                        a
                        c
                        e
                    
                
            
         are respectively the efficiencies of the existing and proposed heating sources,             
                
                    
                        η
                    
                    
                        D
                        e
                        l
                        i
                        v
                        e
                        r
                        y
                    
                
            
         and             
                
                    
                        
                            
                                η
                            
                            ^
                        
                    
                    
                        d
                        e
                        l
                        i
                        v
                        e
                        r
                        y
                    
                
            
         are respectively the efficiencies of the existing and proposed heating delivery components.

10.	(currently amended) A non-transitory computer readable storage medium storing code for executing on a computer system that, when executed by the computer system, cause the computer system to:
obtain a total amount of fuel purchased for a building over a set period from which an existing amount of the fuel consumed for space heating is derived;
obtain characteristics comprising thermal performance and furnace and delivery efficiencies of the building for both existing and proposed equipment comprising conducting an empirical test comprising remotely controlling a heating source inside the building;
express the thermal performance and furnace and delivery efficiencies characteristics of the existing and proposed equipment as interrelated ratios; and
evaluate an amount of fuel to be consumed for space heating as a function of the existing amount of the fuel consumed for space heating and the ratios of the existing and proposed equipment, wherein the existing amount of the fuel consumed for space heating             
                
                    
                        Q
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         is determined in accordance with:
            
                
                    
                        Q
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        U
                                        A
                                    
                                    
                                        T
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                        
                        
                            
                                24
                            
                        
                        
                            
                                
                                    
                                        H
                                        D
                                        D
                                    
                                    
                                        L
                                        o
                                        c
                                        a
                                        t
                                        i
                                        o
                                        n
                                    
                                    
                                        S
                                        e
                                        t
                                         
                                        P
                                        o
                                        i
                                        n
                                        t
                                         
                                        T
                                        e
                                        m
                                        p
                                    
                                
                            
                        
                        
                            
                                1
                                -
                                S
                                S
                                F
                            
                        
                    
                    
                        
                            
                                η
                            
                            
                                F
                                u
                                r
                                n
                                a
                                c
                                e
                            
                        
                        
                            
                                η
                            
                            
                                D
                                e
                                l
                                i
                                v
                                e
                                r
                                y
                            
                        
                    
                
            
        
where             
                
                    
                        U
                        A
                    
                    
                        T
                        o
                        t
                        a
                        l
                    
                
            
         is the building thermal performance, HDD represents a number of degree days when an outdoor temperature exceeds a desired Set Point temperature,             
                
                    
                        η
                    
                    
                        F
                        u
                        r
                        n
                        a
                        c
                        e
                    
                
            
         is an efficiency of the heating source,             
                
                    
                        η
                    
                    
                        D
                        e
                        l
                        i
                        v
                        e
                        r
                        y
                    
                
            
         is an efficiency of a heating delivery component, and SSF represents an amount of energy delivered to the building by solar gains.

11.	(currently amended) A system for interactively evaluating energy-related investments affecting building envelope with the aid of a digital computer, comprising: 
a computer comprising a processor and memory within which code for execution by the processor is stored, the processor configured to:
obtain a total amount of fuel purchased for a building over a set 
period from which an existing amount of the fuel consumed for space heating is derived;
obtain characteristics comprising thermal performance and furnace
and delivery efficiencies of the building for both existing and proposed equipment comprising conducting an empirical test comprising remotely controlling a heating source inside the building;
express the thermal performance and furnace and delivery
efficiencies characteristics of the existing and proposed equipment as interrelated ratios; and
evaluate an amount of fuel to be consumed for space heating as a 
function of the existing amount of the fuel consumed for space heating and the ratios of the existing and proposed equipment, wherein the existing amount of the fuel consumed for space heating             
                
                    
                        Q
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         is determined in accordance with:
            
                
                    
                        Q
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        U
                                        A
                                    
                                    
                                        T
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                        
                        
                            
                                24
                            
                        
                        
                            
                                
                                    
                                        H
                                        D
                                        D
                                    
                                    
                                        L
                                        o
                                        c
                                        a
                                        t
                                        i
                                        o
                                        n
                                    
                                    
                                        S
                                        e
                                        t
                                         
                                        P
                                        o
                                        i
                                        n
                                        t
                                         
                                        T
                                        e
                                        m
                                        p
                                    
                                
                            
                        
                        
                            
                                1
                                -
                                S
                                S
                                F
                            
                        
                    
                    
                        
                            
                                η
                            
                            
                                F
                                u
                                r
                                n
                                a
                                c
                                e
                            
                        
                        
                            
                                η
                            
                            
                                D
                                e
                                l
                                i
                                v
                                e
                                r
                                y
                            
                        
                    
                
            
        
where             
                
                    
                        U
                        A
                    
                    
                        T
                        o
                        t
                        a
                        l
                    
                
            
         is the building thermal performance, HDD represents a number of degree days when an outdoor temperature exceeds a desired Set Point temperature,             
                
                    
                        η
                    
                    
                        F
                        u
                        r
                        n
                        a
                        c
                        e
                    
                
            
         is an efficiency of the heating source,             
                
                    
                        η
                    
                    
                        D
                        e
                        l
                        i
                        v
                        e
                        r
                        y
                    
                
            
         is an efficiency of a heating delivery component, and SSF represents an amount of energy delivered to the building by solar gains.

12.	 (original) A system according to Claim 11, the computer further configured to:
discount the amount of fuel to be consumed for space heating by an amount of energy passively obtained on-site with the building.

13.	(original) A system according to Claim 11, wherein the ratio H of the existing amount of the fuel consumed for space heating             
                
                    
                        Q
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         relative to the total amount of fuel purchased             
                
                    
                        Q
                    
                    
                        F
                    
                
            
         for the building over the set period is determined in accordance with:
            
                H
                =
                
                    
                        
                            
                                Q
                            
                            
                                F
                                -
                                H
                                e
                                a
                                t
                                i
                                n
                                g
                            
                        
                    
                    
                        
                            
                                Q
                            
                            
                                F
                            
                        
                    
                
            
        
where             
                
                    
                        Q
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         is empirically derived based on the fuel consumed during non-heating season months in the set period.

Claim 14(cancelled). 
15.	(original) A system according to Claim 11, wherein the amount of fuel to be consumed for space heating             
                
                    
                        
                            
                                Q
                            
                            ^
                        
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         is determined in accordance with:
            
                
                    
                        
                            
                                Q
                            
                            ^
                        
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
                =
                
                    
                        H
                    
                
                
                    
                        
                            
                                Q
                            
                            
                                F
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                U
                                                A
                                            
                                            ^
                                        
                                    
                                    
                                        T
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                            
                                
                                    
                                        U
                                        A
                                    
                                    
                                        T
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        η
                                    
                                    
                                        f
                                        u
                                        r
                                        n
                                        a
                                        c
                                        e
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                η
                                            
                                            ^
                                        
                                    
                                    
                                        f
                                        u
                                        r
                                        n
                                        a
                                        c
                                        e
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        η
                                    
                                    
                                        d
                                        e
                                        l
                                        i
                                        v
                                        e
                                        r
                                        y
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                η
                                            
                                            ^
                                        
                                    
                                    
                                        d
                                        e
                                        l
                                        i
                                        v
                                        e
                                        r
                                        y
                                    
                                
                            
                        
                    
                
            
        
where H is the ratio of the existing amount of the fuel consumed for space heating relative to the total amount of fuel purchased             
                
                    
                        Q
                    
                    
                        F
                    
                
            
         for the building over the set period,             
                
                    
                        U
                        A
                    
                    
                        T
                        o
                        t
                        a
                        l
                    
                
            
         and             
                
                    
                        
                            
                                U
                                A
                            
                            ^
                        
                    
                    
                        T
                        o
                        t
                        a
                        l
                    
                
            
         are respectively the existing and proposed thermal performances of the building,             
                
                    
                        η
                    
                    
                        F
                        u
                        r
                        n
                        a
                        c
                        e
                    
                
            
         and             
                
                    
                        
                            
                                η
                            
                            ^
                        
                    
                    
                        f
                        u
                        r
                        n
                        a
                        c
                        e
                    
                
            
         are respectively the efficiencies of the existing and proposed heating sources,             
                
                    
                        η
                    
                    
                        D
                        e
                        l
                        i
                        v
                        e
                        r
                        y
                    
                
            
         and             
                
                    
                        
                            
                                η
                            
                            ^
                        
                    
                    
                        d
                        e
                        l
                        i
                        v
                        e
                        r
                        y
                    
                
            
         

16.	(original) A system according to Claim 11, the computer further configured to:
identify thermal properties of one surface of the building comprised in the characteristics of the existing and proposed thermal performance of the building;
express the thermal properties of the one surface and a surface area of the one surface over the existing thermal performance of the building as a ratio; and
evaluate the amount of the fuel to be consumed for space heating as a function of the existing amount of the fuel consumed for space heating and the ratio of the thermal properties of the one surface over the existing thermal performance of the building.

17.	(currently amended) A system according to Claim 16, wherein the amount of fuel to be consumed for space heating             
                
                    
                        
                            
                                Q
                            
                            ^
                        
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         is determined in accordance with:
            
                
                    
                        
                            
                                Q
                            
                            ^
                        
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
                =
                
                    
                        H
                    
                
                
                    
                        
                            
                                Q
                            
                            
                                F
                            
                        
                    
                
                
                    
                        1
                        -
                        
                            
                                
                                    
                                        
                                            
                                                U
                                            
                                            
                                                j
                                            
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        U
                                                    
                                                    ^
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                
                                    
                                        A
                                    
                                    
                                        j
                                    
                                
                            
                            
                                
                                    
                                        U
                                        A
                                    
                                    
                                        T
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                        
                    
                
            
        
where H is the ratio of the existing amount of the fuel consumed for space heating relative to the total amount of fuel purchased             
                
                    
                        Q
                    
                    
                        F
                    
                
            
         for the building over the set period,             
                
                    
                        U
                        A
                    
                    
                        T
                        o
                        t
                        a
                        l
                    
                
            
         is the existing thermal performance of the building,             
                
                    
                        U
                    
                    
                        j
                    
                
            
         and             
                
                    
                        
                            
                                U
                            
                            ^
                        
                    
                    
                        j
                    
                
            
         respectively represent the existing and proposed U-values of surface j, and             
                
                    
                        A
                    
                    
                        i
                    
                
            
         represents the surface area of surface j.

18.	(currently amended) A system according to Claim 16, the computer further configured to:
determine infiltration losses based on the volume of the building;
express the thermal properties of one or more surfaces of the building, the surface areas of the one or more surfaces and the furnace and delivery efficiencies 
evaluate the amount of the fuel to be consumed for space heating as a function of the existing amount of the fuel consumed for space heating and the ratio of the thermal properties of one or more surfaces of the building, the surface areas of the one or more surfaces and the furnace and delivery efficiencies characteristics of the existing and proposed equipment over the existing thermal performance of the building.

19.	(currently amended) A system according to Claim 18, wherein the amount of fuel to be consumed for space heating             
                
                    
                        
                            
                                Q
                            
                            ^
                        
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
            
         is determined in accordance with:
            
                
                    
                        
                            
                                Q
                            
                            ^
                        
                    
                    
                        F
                        -
                        H
                        e
                        a
                        t
                        i
                        n
                        g
                    
                
                =
                
                    
                        H
                    
                
                
                    
                        
                            
                                Q
                            
                            
                                F
                            
                        
                    
                
                 
                 
                
                    
                        1
                        -
                        
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            M
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        U
                                                    
                                                    
                                                        j
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                U
                                                            
                                                            ^
                                                        
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                A
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                +
                                ρ
                                c
                                
                                    
                                        n
                                        -
                                        
                                            
                                                n
                                            
                                            ^
                                        
                                    
                                
                                V
                            
                            
                                
                                    
                                        U
                                        A
                                    
                                    
                                        T
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        η
                                    
                                    
                                        f
                                        u
                                        r
                                        n
                                        a
                                        c
                                        e
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                η
                                            
                                            ^
                                        
                                    
                                    
                                        f
                                        u
                                        r
                                        n
                                        a
                                        c
                                        e
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        η
                                    
                                    
                                        d
                                        e
                                        l
                                        i
                                        v
                                        e
                                        r
                                        y
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                η
                                            
                                            ^
                                        
                                    
                                    
                                        d
                                        e
                                        l
                                        i
                                        v
                                        e
                                        r
                                        y
                                    
                                
                            
                        
                    
                
            
        
where H is the ratio of the existing amount of the fuel consumed for space heating relative to the total amount of fuel purchased             
                
                    
                        Q
                    
                    
                        F
                    
                
            
         for the building over the set period,             
                
                    
                        U
                        A
                    
                    
                        T
                        o
                        t
                        a
                        l
                    
                
            
         is the existing thermal performance of the building, M is the number of surfaces of the building,             
                
                    
                        U
                    
                    
                        j
                    
                
            
         and             
                
                    
                        
                            
                                U
                            
                            ^
                        
                    
                    
                        j
                    
                
            
         respectively represent the existing and proposed U-values of surface j,             
                
                    
                        A
                    
                    
                        i
                    
                
            
         represents the surface area of surface j, the infiltration losses are represented by density of air (ρ), specific heat of air (c), number of air changes per hour (n), and volume of air per air change (V),             
                
                    
                        η
                    
                    
                        F
                        u
                        r
                        n
                        a
                        c
                        e
                    
                
            
         and             
                
                    
                        
                            
                                η
                            
                            ^
                        
                    
                    
                        f
                        u
                        r
                        n
                        a
                        c
                        e
                    
                
            
         are respectively the efficiencies of the existing and proposed heating sources,             
                
                    
                        η
                    
                    
                        D
                        e
                        l
                        i
                        v
                        e
                        r
                        y
                    
                
            
         and             
                
                    
                        
                            
                                η
                            
                            ^
                        
                    
                    
                        d
                        e
                        l
                        i
                        v
                        e
                        r
                        y
                    
                
            
         are respectively the efficiencies of the existing and proposed heating delivery components.
20.	(currently amended) A system according to Claim 11, the computer further configured to remotely interface with a thermometer outside the building to determine the thermal performance. 
      


Reasons for Allowance
The following is an examiner’s statement for allowance: 
Rejections under 35 U.S.C. 103 have been withdrawn for the following reason. Closest prior art to the invention include Sons et al (US 2014/0129197), Hebert (US 2002/0055358), Sillato et al (US 5177972), Zaloom (US 6366889), Aguilar (US 2011/0137763), Fadell et al (US 2013/0268129), Kefayati et al (US 2015/0057820) and Mustafina et al (E. S. Mustafina and T. A. Filippova, "Problems of small heat power stations and ways to solve them," Proceedings. The 8th Russian-Korean International Symposium on Science and Technology, 2004. KORUS 2004., 2004, pp. 267-270 vol. 1, doi: 10.1109/KORUS.2004.1555341. (Year: 2004)).
	None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, 10, and 11, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624